Citation Nr: 1613069	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-27 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's daughter


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1970 to October 1971.  The Veteran died in January 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision (issued to the appellant) by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The case is in the jurisdiction of the Denver RO.  In January 2016 a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

During his lifetime, the Veteran filed claims of o service connection for a heart disability in July 2010 and entitlement to nonservice-connected pension (recognized by the RO in a January 2011 internal memorandum and a January 2011 VCAA letter the RO attempted to send to the Veteran).  The Veteran passed away while those claims were pending, prior to the issuance of any decision.  In January 2011, the appellant filed a claim seeking "death benefits," and submitted a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child.  These submissions raised claims of service connection for the cause of the Veteran's death and for accrued benefits, and also presented a request to substitute for the Veteran as the claimant in his VA claims pending at the time of his death.  Receipt of a VA Form 21-534 is to be accepted as both a claim for accrued benefits and a substitution request.  38 C.F.R. § 3.1010(c)(2).

The RO proceeded to adjudicate the service connection for heart disability issue on an accrued benefits basis in the July 2012 rating decision denying that claim (and denying service connection for the cause of the Veteran's death), and the current appeal followed.

Upon receiving the case, the Board administratively transferred the case to the RO (in accordance with policy) for the RO to make the appropriate substitution determination in the first instance.  In March 2016, the RO notified the appellant that her request for substitution was granted.  Accordingly, the Veteran's spouse is now substituted for the Veteran as the appellant with respect to the claim of service connection for a heart disability.

At the time of the Veteran's death, he had two unadjudicated claims pending at the RO:   One seeking service connection for a heart disability (which was addressed, for accrued benefits purposes, in the July 2012 RO rating decision issued to the appellant); the other seeking entitlement to non-service-connected pension.  The latter issue has not been addressed in an RO rating decision despite the fact that it appears to be within the scope of the appellant's January 2011 claim for accrued benefits/request for substitution.  The issue of entitlement to nonservice-connected pension (based upon the Veteran's alleged entitlement, with substitution of the appellant as the claimant) has been raised by the record (with the Veteran's claim for pension acknowledged by the RO in January 2011) and the appellant's January 2011 request for substitution, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

This appeal features the question of whether the Veteran's documented chest pains in service represented onset of a heart disease that manifested in myocardial infarction later in life and caused or contributed to his death.

In a May 2014 brief, the appellant's representative presented a pair of new assertions / new arguments.  First, the  representative directed attention to the Veteran's blood pressure testing in service, arguing that the frequency and the results of the blood pressure testing "indicates a medical condition or assumption that there was some condition affective his blood pressure and causing hypertension or [a]ffecting his heart."  (The Board observes that hypertension itself was noted as a pre-existing diagnosis on the Veteran's March 1970 service entrance medical examination, but no heart disability was so diagnosed at entrance.)  The representative also directs attention to the fact that during service "the veteran was being treated for anxiety and not dealing with stressful situations."  (The Board observes that the Veteran was seen on multiple occasions during service for mental health concerns, with an impression in September 1971 of "Chronic Anxiety Reaction in a Passive-Dependent Personality.")  The appellant's representative argues that "it is known, that stress does have a large effect on blood pressure and the heart and one can assume that the veteran was in the beginning phase of developing a heart condition."

Prior to the May 2014 brief, development and adjudication of this claim featured consideration of the Veteran's chest pain in service.  Argument by the appellant's representative in a May 2014 brief suggests consideration of a question of whether the Veteran's blood pressure testing in service, considered with his repeated chest pain complaints, may tend to support a finding that his heart disease was etiologically linked to his service.  Additionally, regarding the issue of service connection for the cause of the Veteran's death, the May 2014 brief suggests consideration of the question of whether a possible anxiety-related disorder may be service-connected and have contributed to causing the Veteran's death by having a negative impact upon his cardiac health.

Discussion during the January 2016 Board hearing touched upon concerns that the September 2011 VA medical opinion of record may not have considered all of the contentions and medical questions now raised in support of this claim.  During the January 2016 Board hearing, the appellant's representative directed the Board's attention to information from medical literature that may challenge the negative etiology opinion presented by the September 2011 VA medical opinion.  In this regard, the appellant's representative noted that the rationale for the September 2011 medical opinion included the reasoning: "If the veteran truly had coronary artery disease in 1970 and 1971 one would expect him to have had a myocardial infarction much sooner than 2004."  On this point, the appellant's representative cited a medical article "from the Cleveland Clinic" regarding "the pathology of myocardial infarctions" explaining that "the development of arteriosclerotic plaque occurs over a period of years to decades."  The Veteran argues that this information indicates the medical possibility of an etiological link between the Veteran's military service and his later heart disease despite the gap of decades between the Veteran's service and his first myocardial infarction.  The Board notes that it appears that the appellant's representative was citing an August 2010 article available on the Cleveland Clinic website (http://www.clevelandclinicmeded.com/medicalpubs/diseasemanagement/cardiology/acute-myocardial-infarction/).  

Discussion during the Board hearing included consideration that a new medical opinion would be helpful, in part because it would encompass the Veteran's contentions involving the information in the article from the Cleveland Clinic website together with the Veteran's documented pertinent medical history including the history of repeated chest pain complaints during service described as around the "heart" with a reported history of such pain for a year predating service and for at least several months during service.  Additionally, a new VA medical opinion will be the first with the opportunity to address the appellant's new contentions concerning the potential significance of the Veteran's blood pressure testing in service and the potential significance of his anxiety problems in service.

During the processing of this remand, the appellant shall have the opportunity to submit new evidence and the AOJ shall have the opportunity in a new supplemental statement of the case to adjudicate the service connection for heart disability issue on appeal with consideration of the complete record consistent with the appellant's recently established status as the substituted claimant (as opposed to review limited to the evidence of record at the time of the Veteran's death, performed in the prior adjudication for accrued benefits purposes).  The appellant shall also have the opportunity to waive her status as the substituted claimant, were that to be her preference.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).  See also Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

The Board recognizes that the recently established formal recognition of the appellant as a substituted claimant may arguably be expected to place the appellant back in the same stage of adjudication that the Veteran was in with the claim at the time of his death.  See 38 C.F.R. § 3.1010(f)(3) ("The substitute must complete any action required by law or regulation within the time period remaining for the claimant to take such action on the date of his or her death.  The time remaining to take such action will start to run on the date of the mailing of the decision granting the substitution request.")  In this case, this might suggest that the appellant would now be awaiting a new post-substitution rating decision on the service connection for heart disability issue and would then have to appeal that decision anew to bring it back to the Board's jurisdiction.  However, in light of the fact that the appellant's claim was adjudicated and prepared for appeal on an accrued benefits basis due simply to her substitution request having been accidently overlooked, the Board finds that it is only reasonable that the service connection for heart disability issue remain in appellate status and merely be recharacterized to correctly recognize her substituted claimant status (thus avoiding unnecessary delay and confusion to the appellant in the resolution of the matter).

The Board notes that the distinction between the two types of adjudication (accrued benefits vs. substituted claimant) is significant in that, unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  In issuing a new supplemental statement of the case (SSOC), the AOJ shall have the opportunity to consider evidence of record submitted and developed after the Veteran's death with regard to the service connection claim that was pending at the time of his death.  The Court has held that VA must comply with its own procedures related to applications for substituted claims.  Reliford v. McDonald, 27 Vet. App. 297 (2015).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should forward the Veteran's claims-file to a cardiologist (or other appropriate medical specialist) for review and medical opinion. Based on review of the record, the consulting provider should provide responses to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's terminal heart disease / disability was manifested in (or caused or aggravated by) his active duty service?  In answering this question, please specifically discuss: (i) the Veteran's documented repeated complaints of chest pain in service described as around his heart, (ii) his blood pressure testing in service frequency and findings, and (iii) the medical article cited by the appellant's representative regarding the pathology of myocardial infarctions and explaining that "the development of arteriosclerotic plaque occurs over a period of years to decades."  
[The referenced article appears to be available at: http://www.clevelandclinicmeded.com/medicalpubs/diseasemanagement/cardiology/acute-myocardial-infarction/]

(b)  Is it at least as likely as not (a 50% or better probability) that the Veteran's terminal heart was caused or aggravated or otherwise etiologically linked to an anxiety disorder, or is it at least as likely as not that an anxiety disorder was otherwise a contributory cause of the Veteran's terminal heart disease?  [If referral of this question to a mental health expert is deemed necessary to answer this question, such referral should be arranged.]

The examiner should include rationale with all opinions.

2.  If, and only if, the medical opinion sought in the directive above indicates an etiological relationship between the Veteran's terminal heart disability and his chronic anxiety reaction diagnosed in service, the AOJ should develop the matter appropriately, and  make a formal determination as to whether the Veteran had a chronic acquired mental health disorder that had onset during service.  Such steps should include obtaining a medical opinion from a mental health expert addressing the question of whether (considering the Veteran's complete history) the Veteran's in-service mental health symptoms were at least as likely as not manifestations of an acquired mental health disorder that manifested during service (rather than a congenital disorder or a personality disorder).

3.  The AOJ should then review the record and readjudicate the claims on appeal (noting that the complete expanded evidentiary record is for consideration in a case in which the claimant is the substituted appellant).  If either remains denied, the AOJ should issue an appropriate SSOC, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

